
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT


Among

TRANSMONTAIGNE PARTNERS L.P.,

TRANSMONTAIGNE GP L.L.C.,

TRANSMONTAIGNE OPERATING COMPANY L.P.,

TRANSMONTAIGNE OPERATING GP L.L.C.,

COASTAL TERMINALS L.L.C.,

RAZORBACK L.L.C.,

TPSI TERMINALS L.L.C.,

TRANSMONTAIGNE INC.,

TRANSMONTAIGNE PRODUCT SERVICES INC.,

TRANSMONTAIGNE SERVICES INC.,

and

COASTAL FUELS MARKETING, INC.

EFFECTIVE AS OF

MAY 27, 2005

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT

        THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
May 27, 2005, is entered into by and among TRANSMONTAIGNE PARTNERS L.P., a
Delaware limited partnership ("MLP"), TRANSMONTAIGNE GP L.L.C., a Delaware
limited liability company ("GP"), TRANSMONTAIGNE OPERATING COMPANY L.P., a
Delaware limited partnership ("OLP"), TRANSMONTAIGNE OPERATING GP L.L.C., a
Delaware limited liability company ("OLP GP"), COASTAL TERMINALS L.L.C., a
Delaware limited liability company ("COASTAL TERMINALS"), RAZORBACK L.L.C., a
Delaware limited liability company ("RAZORBACK"), TPSI TERMINALS L.L.C., a
Delaware limited liability company ("TPSI TERMINALS"), TRANSMONTAIGNE INC., a
Delaware corporation ("TMG"), TRANSMONTAIGNE PRODUCT SERVICES INC., a Delaware
corporation ("TPSI"), TRANSMONTAIGNE SERVICES INC., a Delaware corporation
("TSI"), and COASTAL FUELS MARKETING, INC., a Delaware corporation ("COASTAL
FUELS"). The parties to this agreement are collectively referred to herein as
the "Parties." Capitalized terms used herein shall have the meanings assigned to
such terms in Section 1.1.

RECITALS

        A.    TPSI and GP have formed MLP pursuant to the Delaware Revised
Uniform Limited Partnership Act (the "Delaware Act"), for the purpose of
engaging in any business activity that is approved by GP and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act.

        B.    In order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the date
hereof:

        1.     TPSI has formed GP, to which TPSI contributed $1,000 in exchange
for all of the member interests in GP.

        2.     TPSI and GP have formed MLP, to which TPSI contributed $980 in
exchange for a 98% limited partner interest in MLP, and GP contributed $20 in
exchange for a 2% general partner interest in MLP.

        3.     MLP has formed OLP GP, to which MLP contributed $500 in exchange
for all of the member interests in OLP GP.

        4.     MLP and OLP GP have formed OLP, to which MLP contributed $499.95
in exchange for a 99.999% limited partner interest in MLP, and OLP GP
contributed $.05 in exchange for a 0.001% general partner interest in OLP.

        5.     Coastal Fuels has formed Coastal Terminals, to which it
contributed $1,000 in exchange for all of the member interests in Coastal
Terminals.

        6.     TPSI has formed Razorback, to which it contributed $1,000 in
exchange for all of the member interests in Razorback.

        7.     TPSI has formed TPSI Terminals, to which it contributed $1,000 in
exchange for all of the member interests in TPSI Terminals.

        8.     TPSI has conveyed its member interests in GP to TSI in exchange
for $20.

        C.    Concurrently with the consummation of the transactions
contemplated hereby, each of the following matters shall occur:

        1.     Coastal Fuels will convey all of its right, title and interest in
the Coastal Assets to Coastal Terminals as a capital contribution, in exchange
for a continuation of Coastal Fuels' 100% member interest in Coastal Terminals
and the assumption by Coastal Terminals of the Coastal Liabilities.

--------------------------------------------------------------------------------



        2.     TPSI will convey all of its right, title and interest in the
Razorback Assets to Razorback as a capital contribution, in exchange for a
continuation of TPSI's 100% member interest in Razorback and the assumption by
Razorback of the Razorback Liabilities.

        3.     TPSI will convey all of its right, title and interest in the TPSI
Assets to TPSI Terminals as a capital contribution, in exchange for a
continuation of TPSI's 100% member interest in TPSI Terminals and the assumption
by TPSI Terminals of the TPSI Liabilities.

        4.     Coastal Fuels will contribute 96.583% of its member interests in
Coastal Terminals to MLP in exchange for (a) 502,500 Common Units, representing
a 6.8% interest in MLP units, (b) 626,333 Sub Units, representing an 8.4%
interest in MLP units and (c) $91,266,000 in cash.

        5.     TPSI will contribute 96.583% of its member interests in each of
Razorback and TPSI Terminals to MLP in exchange for (a) 2,245,933 Sub Units,
representing a 30.2% interest in MLP units and (b) $10,650,000 in cash.

        6.     Coastal Fuels will convey its remaining 3.417% member interest in
Coastal Terminals to TPSI as a distribution.

        7.     TPSI will convey its 3.417% member interests in each of Coastal
Terminals, Razorback and TPSI Terminals to TMG as a distribution.

        8.     TMG will convey its 3.417% member interests in each of Coastal
Terminals, Razorback and TPSI Terminals to TSI as a capital contribution, in
exchange for a continuation of TMG's 100% ownership interest in TSI.

        9.     TSI will contribute a 1.525% member interest in each of Coastal
Terminals, Razorback and TPSI Terminals to MLP in exchange for 120,000 Common
Units, representing a 1.6% interest in MLP units.

        10.   TSI will contribute its remaining 1.892% member interest in each
of Coastal Terminals, Razorback and TPSI Terminals to GP as a capital
contribution, in exchange for a continuation of TSI's 100% member interest in
GP.

        11.   GP will contribute its 1.892% member interest in each of Coastal
Terminals, Razorback and TPSI Terminals to MLP in exchange for (a) a
continuation of its 2% general partner interest in MLP, represented by 148,873
General Partner Units and (b) the issuance of the IDRs.

        12.   MSDW will contribute $7,944,750 in cash to MLP in exchange for
450,000 Sub Units, representing a 6.0% interest in MLP units.

        13.   The public, through the Underwriters, will contribute $71,690,000
in cash to MLP, less the Underwriters' structuring fee and spread of $5,018,300,
in exchange for 3,350,000 Common Units representing a 45.0% interest in MLP
units.

        14.   MLP will borrow $31,500,000 under a new credit facility through
OLP.

        15.   MLP will pay transaction expenses and deferred debt issuance
expenses associated with the transactions contemplated by this Agreement in the
amount of approximately $3,200,000 (exclusive of the Underwriters' structuring
fee and spread) and $1,000,000, respectively.

        16.   MLP will convey all of its member interests in Coastal Terminals,
Razorback and TPSI Terminals to OLP as a capital contribution (99.999% for
itself and 0.001% on behalf of OLP GP).

        17.   The organizational documents of the Parties will be amended and
restated as necessary to reflect the applicable matters set forth above and as
contained in this Agreement.

2

--------------------------------------------------------------------------------






        NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:

ARTICLE 1
DEFINITIONS

        Section 1.1 The following capitalized terms shall have the meanings
given below.

        (a)   "Agreement" shall mean this Contribution, Conveyance and
Assumption Agreement.

        (b)   "Assets" shall mean all right, title and interest of Coastal Fuels
and TPSI in and to the properties and assets described as such in Exhibit A
attached hereto, whether tangible or intangible, whether real, personal or
mixed, whether accrued or contingent, and wherever located.

        (c)   "Coastal Assets" shall mean that portion of the Assets comprised
of or relating to the five refined petroleum product terminals owned by Coastal
Fuels in Port Everglades (North), Florida; Jacksonville, Florida; Cape
Canaveral, Florida; Port Manatee, Florida; and Fisher Island, Florida.

        (d)   "Coastal Fuels" has the meaning assigned to such term in the
opening paragraph of this Agreement.

        (e)   "Coastal Liabilities" shall mean all liabilities arising out of or
related to the ownership of the Coastal Assets to the extent arising or accruing
on and after the Effective Time, whether known or unknown, accrued or
contingent, and whether or not reflected on the books and records of Coastal
Fuels or its affiliates, except the Excluded Liabilities.

        (f)    "Coastal Terminals" has the meaning assigned to such term in the
opening paragraph of this Agreement.

        (g)   "Common Unit" has the meaning assigned to such term in the
Partnership Agreement.

        (h)   "Conveyance Documents" shall mean the documents attached hereto as
Exhibit B from Coastal Fuels to Coastal Terminals, from TPSI to Razorback, and
from TPSI to TPSI Terminals, each dated the date of this Agreement. Coastal
Fuels and TPSI may execute and deliver multiple Conveyance Documents as
desirable to expedite recording thereof in the various jurisdictions in which
the Assets are located.

        (i)    "Delaware Act" has the meaning assigned to such term in the
recitals to this Agreement.

        (j)    "Effective Time" shall mean 10:00 a.m. New York, New York time on
May 27, 2005.

        (k)   "Excluded Liabilities" shall mean the liabilities described as
such in Exhibit A hereto.

        (l)    "General Partner Unit" has the meaning assigned to such term in
the Partnership Agreement.

        (m)  "GP" has the meaning assigned to such term in the opening paragraph
of this Agreement.

        (n)   "IDRs" shall mean "Incentive Distribution Rights" as such term is
defined in the Partnership Agreement.

        (o)   "MLP" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (p)   "MSDW" means MSDW Bondbook Ventures Inc., a Delaware corporation.

        (q)   "Offering" shall mean the initial public offering by MLP of Common
Units.

        (r)   "OLP" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (s)   "OLP GP" has the meaning assigned to such term in the opening
paragraph of this Agreement.

3

--------------------------------------------------------------------------------




        (t)    "Parties" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (u)   "Partnership Agreement" shall mean the First Amended and Restated
Agreement of Limited Partnership of TransMontaigne Partners L.P. dated as of
May 27, 2005.

        (v)   "Razorback" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (w)  "Razorback Assets" shall mean that portion of the Assets comprised
of or relating to the refined petroleum product pipeline owned by TPSI and the
connected refined petroleum product terminals located in Mt. Vernon, Missouri
and Rogers, Arkansas.

        (x)   "Razorback Liabilities" shall mean all liabilities arising out of
or related to the ownership of the Razorback Assets to the extent arising or
accruing on and after the Effective Time, whether known or unknown, accrued or
contingent, and whether or not reflected on the books and records of TPSI or its
affiliates, except the Excluded Liabilities.

        (y)   "Sub Unit" shall mean "Subordinated Unit" as such term is defined
in the Partnership Agreement.

        (z)   "TMG" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (aa) "TPSI" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (bb) "TPSI Assets" shall mean that portion of the Assets comprised of or
relating to the two refined petroleum product terminals owned by TPSI located in
Port Everglades (South), Florida and Tampa, Florida.

        (cc) "TPSI Liabilities" shall mean all liabilities arising out of or
related to the ownership of the TPSI Assets to the extent arising or accruing on
and after the Effective Time, whether known or unknown, accrued or contingent,
and whether or not reflected on the books and records of TPSI or its affiliates,
except the Excluded Liabilities.

        (dd) "TPSI Terminals" has the meaning assigned to such term in the
opening paragraph of this Agreement.

        (ee) "TSI" has the meaning assigned to such term in the opening
paragraph of this Agreement.

        (ff)  "Underwriters" shall mean UBS Securities LLC, Citigroup Global
Markets Inc., A.G. Edwards & Sons, Inc., and Wachovia Capital Markets, LLC.

ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

        Section 2.1 Contribution of Coastal Assets by Coastal Fuels to Coastal
Terminals. Coastal Fuels hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Coastal Terminals, its successors and
assigns, for its and their own use forever, all of its right, title and interest
in and to the Coastal Assets, as a capital contribution, in exchange for (a) a
continuation of its 100% member interest in Coastal Terminals, (b) the
assumption by Coastal Terminals of the Coastal Liabilities as provided in
Section 3.1 hereof, and (c) other good and valuable consideration, the
sufficiency of which is hereby acknowledged, and Coastal Terminals hereby
accepts such Coastal Assets as a contribution to the capital of Coastal
Terminals. To further evidence this conveyance with respect to the real property
included in the Coastal Assets, Coastal Fuels will execute and deliver the
Conveyance Documents to Coastal Terminals.

TO HAVE AND TO HOLD the Coastal Assets unto Coastal Terminals, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in any way belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

4

--------------------------------------------------------------------------------




        Section 2.2 Contribution of Razorback Assets by TPSI to Razorback. TPSI
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Razorback, its successors and assigns, for its and their own use
forever, all of its right, title and interest in and to the Razorback Assets, as
a capital contribution, in exchange for (a) a continuation of its 100% member
interest in Razorback, (d) the assumption by Razorback of the Razorback
Liabilities as provided in Section 3.2 hereof, and (c) other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and Razorback
hereby accepts such Razorback Assets as a contribution to the capital of
Razorback. To further evidence this conveyance with respect to the real property
included in the Razorback Assets, TPSI will execute and deliver the Conveyance
Documents to Razorback.

TO HAVE AND TO HOLD the Razorback Assets unto Razorback, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
any way belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

        Section 2.3 Contribution of TPSI Assets by TPSI to TPSI Terminals. TPSI
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to TPSI Terminals, its successors and assigns, for its and their own
use forever, all of its right, title and interest in and to the TPSI Assets, as
a capital contribution, in exchange for (a) a continuation of its 100% member
interest in TPSI Terminals, (f) the assumption by TPSI Terminals of the TPSI
Liabilities as provided in Section 3.3 hereof, and (c) other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and TPSI
Terminals hereby accepts such TPSI Assets as a contribution to the capital of
TPSI Terminals. To further evidence this conveyance with respect to the real
property included in the TPSI Assets, TPSI will execute and deliver the
Conveyance Documents to TPSI Terminals.

TO HAVE AND TO HOLD the TPSI Assets unto TPSI Terminals, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
any way belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

        Section 2.4 Contribution of Member Interest in Coastal Terminals by
Coastal Fuels to MLP. Coastal Fuels hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to MLP, its successors and
assigns, for its and their own use forever, a 96.583% member interest in Coastal
Terminals, as a capital contribution, in exchange for (a) 502,500 Common Units,
representing a 6.8% interest in MLP units, (b) 626,333 Sub Units, representing
an 8.4% interest in MLP units, (c) $91,266,000 in cash and (d) other good and
valuable consideration, the sufficiency of which is hereby acknowledged, and MLP
hereby accepts such member interests in Coastal Terminals as a contribution to
the capital of MLP.

        Section 2.5 Contribution of Member Interest in Razorback and TPSI
Terminals by TPSI to MLP. TPSI hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to MLP, its successors and assigns,
for its and their own use forever, a 96.583% member interest in each of
Razorback and TPSI Terminals, as a capital contribution, in exchange for
(a) 2,245,933 Sub Units, representing a 30.2% interest in MLP units,
(b) $10,650,000 in cash and (c) other good and valuable consideration, the
sufficiency of which is hereby acknowledged, and MLP hereby accepts such member
interests in Razorback and TPSI Terminals as a contribution to the capital of
MLP.

        Section 2.6 Distribution of Member Interests in Coastal Terminals by
Coastal Fuels to TPSI. Coastal Fuels hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to TPSI, its successors and
assigns, for its and their own use forever, a 3.417% member interest in Coastal
Terminals, as a distribution.

        Section 2.7 Distribution of Member Interests in Coastal Terminals,
Razorback and TPSI Terminals by TPSI to TMG. TPSI hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to TMG, its
successors and assigns, for its and their own use forever, a 3.417% member
interest in each of Coastal Terminals, Razorback and TPSI Terminals, as a
distribution.

5

--------------------------------------------------------------------------------




        Section 2.8 Contribution of Member Interests in Coastal Terminals,
Razorback and TPSI Terminals by TMG to TSI. TMG hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to TSI, its
successors and assigns, for its and their own use forever, a 3.417% member
interest in each of Coastal Terminals, Razorback and TPSI Terminals, as a
capital contribution, in exchange for (a) a continuation of its 100% ownership
interest in TSI, and (b) other good and valuable consideration, the sufficiency
of which is hereby acknowledged, and TSI hereby accepts such member interests as
a contribution to the capital of TSI.

        Section 2.9 Contribution of Member Interests in Coastal Terminals,
Razorback and TPSI Terminals by TSI to MLP. TSI hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to MLP, its
successors and assigns, for its and their own use forever, a 1.525% member
interest in each of Coastal Terminals, Razorback and TPSI Terminals, as a
capital contribution, in exchange for (a) 120,000 Common Units, representing a
1.6% interest in MLP units and (b) other good and valuable consideration, the
sufficiency of which is hereby acknowledged, and MLP hereby accepts such member
interests.

        Section 2.10 Contribution of Member Interests in Coastal Terminals,
Razorback and TPSI Terminals by TSI to GP. TSI hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to GP, its
successors and assigns, for its and their own use forever, a 1.892% member
interest in each of Coastal Terminals, Razorback and TPSI Terminals, as a
capital contribution, in exchange for (a) a continuation of its 100% member
interest in GP and (b) other good and valuable consideration, the sufficiency of
which is hereby acknowledged, and GP hereby accepts such member interests as a
contribution to the capital of GP. The Parties acknowledge that the member
interests so contributed have an aggregate value approximately equal to 2% of
the value of MLP after the closing of the transactions contemplated by this
Agreement.

        Section 2.11 Contribution of Member Interests in Coastal Terminals,
Razorback and TPSI Terminals by GP to MLP. GP hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to MLP, its
successors and assigns, for its and their own use forever, a 1.892% member
interest in each of Coastal Terminals, Razorback and TPSI Terminals, as a
capital contribution, in exchange for (a) a continuation of its 2% general
partner interest in MLP, represented by 148,873 General Partner Units, (h) the
issuance of the IDRs, and (c) other good and valuable consideration, the
sufficiency of which is hereby acknowledged, and MLP hereby accepts the member
interests as a contribution to the capital of MLP.

        Section 2.12 MSDW Contribution. The Parties acknowledge a capital
contribution by MSDW to MLP of $7,944,750 in cash in exchange for 450,000 Sub
Units, representing a 6.0% interest in MLP units.

        Section 2.13 Public Cash Contribution. The Parties acknowledge a capital
contribution by the public through the Underwriters to MLP of $71,690,000 in
cash ($66,671,700 net to MLP after the Underwriters' spread of $5,018,300) in
exchange for 3,350,000 Common Units, representing a 45.0% interest in MLP units.

        Section 2.14 Incurrence of Indebtedness. The Parties acknowledge the
borrowing by MLP, through OLP, in connection the with the transactions
contemplated hereby, of $31,500,000 under a new credit facility.

        Section 2.15 Payment of Transaction Costs by MLP. The Parties
acknowledge the payment by MLP, in connection with the transactions contemplated
hereby, of transaction expenses and deferred debt issuance costs in the amount
of approximately $3,200,000 (exclusive of the Underwriters' structuring fees and
spread) and $1,000,000, respectively.

        Section 2.16 Contribution of Coastal Terminals, Razorback and TPSI
Terminals by MLP to OLP. MLP hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to OLP, its

6

--------------------------------------------------------------------------------




successors and assigns, for its and their own use forever, its 100% member
interests in Coastal Terminals, Razorback and TPSI Terminals, as a capital
contribution (99.999% for itself and 0.001% on behalf of OLP GP), in exchange
for (a) a continuation of its 99.999% limited partner interest in OLP and OLP
GP's 0.001% general partner interest in OLP GP, and (j) other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and OLP hereby
accepts such member interests in Coastal Terminals, Razorback and TPSI Terminals
as a contribution to the capital of OLP.

        Section 2.17 Exercise of the Over-Allotment Option. The Parties
acknowledge that in the event the Underwriters exercise their over-allotment
option, MLP shall use any net proceeds therefrom to redeem from Coastal Fuels a
number of Common Units held by Coastal Fuels equal to the number of Common Units
issued upon exercise of the over-allotment option, at a price per Common Unit
equal to the net proceeds per Common Unit received by MLP after underwriting
discounts and commissions but before other expenses.

ARTICLE 3
ASSUMPTION OF CERTAIN LIABILITIES

        Section 3.1 Assumption of Coastal Liabilities by Coastal Terminals. In
connection with Coastal Fuels' contribution and transfer of the Coastal Assets
to Coastal Terminals, Coastal Terminals hereby assumes and agrees to duly and
timely pay, perform and discharge the Coastal Liabilities, to the full extent
that Coastal Fuels has been heretofore or would have been in the future, were it
not for the execution and delivery of this Agreement, obligated to pay, perform
and discharge the Coastal Liabilities; provided, however, that said assumption
and agreement to duly and timely pay, perform and discharge the Coastal
Liabilities shall not increase the obligation of Coastal Terminals with respect
to the Coastal Liabilities beyond that of Coastal Fuels, waive any valid defense
that was available to Coastal Fuels with respect to any Coastal Liabilities or
enlarge the rights or remedies of any third party, if any, under any of the
Coastal Liabilities. This assumption shall inure to the benefit of Coastal
Fuels, its shareholders, officers, directors, employees and agents.

        Section 3.2 Assumption of Razorback Liabilities by Razorback. In
connection with TPSI's contribution and transfer of the Razorback Assets to
Razorback, Razorback hereby assumes and agrees to duly and timely pay, perform
and discharge the Razorback Liabilities, to the full extent that TPSI has been
heretofore or would have been in the future, were it not for the execution and
delivery of this Agreement, obligated to pay, perform and discharge the
Razorback Liabilities; provided, however, that said assumption and agreement to
duly and timely pay, perform and discharge the Razorback Liabilities shall not
increase the obligation of Razorback with respect to the Razorback Liabilities
beyond that of TPSI, waive any valid defense that was available to TPSI with
respect to any Razorback Liabilities or enlarge the rights or remedies of any
third party, if any, under any of the Razorback Liabilities. This assumption
shall inure to the benefit of TPSI, its shareholders, officers, directors,
employees and agents.

        Section 3.3 Assumption of TPSI Liabilities by TPSI Terminals. In
connection with TPSI's contribution and transfer of the TPSI Assets to TPSI
Terminals, TPSI Terminals hereby assumes and agrees to duly and timely pay,
perform and discharge the TPSI Liabilities, to the full extent that TPSI has
been heretofore or would have been in the future, were it not for the execution
and delivery of this Agreement, obligated to pay, perform and discharge the TPSI
Liabilities; provided, however, that said assumption and agreement to duly and
timely pay, perform and discharge the TPSI Liabilities shall not increase the
obligation of TPSI Terminals with respect to the TPSI Liabilities beyond that of
TPSI, waive any valid defense that was available to TPSI with respect to any
TPSI Liabilities or enlarge the rights or remedies of any third party, if any,
under any of the TPSI Liabilities. This assumption shall inure to the benefit of
TPSI, its shareholders, officers, directors, employees and agents.

7

--------------------------------------------------------------------------------




ARTICLE 4
TITLE MATTERS

        Section 4.1 Encumbrances.

        (a)   The contribution and conveyance (by operation of law or otherwise)
of the Assets as reflected in this Agreement are made expressly subject to all
recorded and unrecorded liens, encumbrances, agreements, defects, restrictions,
adverse claims and all laws, rules, regulations, ordinances, judgments and
orders of governmental authorities or tribunals having or asserting jurisdiction
over the Assets and operations conducted thereon or in connection therewith, in
each case to the extent the same are valid, enforceable and affect the Assets,
including all matters that a current survey or visual inspection of the Assets
would reflect.

        (b)   To the extent that certain jurisdictions in which the Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the provisions set forth in
Section 4.1(a) immediately above shall also be applicable to the conveyances
under such documents.

        Section 4.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales
Laws.

        (a)   THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS
MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION
OF THE ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF
THE ASSETS GENERALLY OR THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE ASSETS, (B) THE INCOME TO BE DERIVED FROM THE ASSETS, (C) THE
SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR OPERATION
WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND
USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE ASSETS. THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE
OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY ON ITS
OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY INFORMATION PROVIDED
OR TO BE PROVIDED BY ANY OF THE PARTIES. NONE OF THE PARTIES IS LIABLE OR BOUND
IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
REPRESENTATIVE, SERVANT OR THIRD PARTY. EACH OF THE PARTIES ACKNOWLEDGES THAT TO
THE MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED
FOR HEREIN IS MADE IN AN "AS IS", "WHERE IS" CONDITION WITH ALL FAULTS, AND THE
ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN
THIS SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS THAT MAY ARISE
PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

8

--------------------------------------------------------------------------------




        (b)   The contributions of the Assets made under this Agreement are made
with full rights of substitution and subrogation of the respective Parties
receiving such contributions, and all persons claiming by, through and under
such Parties, to the extent assignable, in and to all covenants and warranties
by the predecessors-in-title of the Parties contributing the Assets, and with
full subrogation of all rights accruing under applicable statutes of limitation
and all rights of action of warranty against all former owners of the Assets.

        (c)   Each of the Parties agrees that the disclaimers contained in this
Section 4.2 are "conspicuous" disclaimers. Any covenants implied by statute or
law by the use of the words "grant," "contribute," "bargain," "convey,"
"assign," "transfer," or "deliver" or any of them or any other words used in
this Agreement or any exhibits hereto are hereby expressly disclaimed, waived or
negated.

        (d)   Each of the Parties hereby waives compliance with any applicable
bulk sales law or any similar law in any applicable jurisdiction in respect of
the transactions contemplated by this Agreement.

ARTICLE 5
FURTHER ASSURANCES

        From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, or (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.

ARTICLE 6
EFFECTIVE TIME

        Notwithstanding anything contained in this Agreement to the contrary,
none of the provisions of Article 2 or Article 3 of this Agreement shall be
operative or have any effect until the Effective Time, at which time all the
provisions of Article 2 and Article 3 of this Agreement shall be effective and
operative in accordance with Article 7, without further action by any Party.

ARTICLE 7
MISCELLANEOUS

        Section 7.1 Order of Completion of Transactions. The transactions
provided for in Article 2 of this Agreement shall be completed immediately
following the Effective Time in the order set forth in Article 2. The
transactions provided for in Article 3 of this Agreement shall be completed
simultaneously with the transactions provided for in Article 2 of this
Agreement.

        Section 7.2 Costs. Except for the transaction costs set forth in
Section 2.11, OLP shall pay all expenses, fees and costs, including all sales,
use and similar taxes arising out of the contributions, conveyances and
deliveries to be made hereunder, and shall pay all documentary, filing,
recording, transfer, deed and conveyance taxes and fees required in connection
therewith. In addition, OLP shall be responsible for all costs, liabilities and
expenses (including court costs and reasonable attorneys' fees) incurred in
connection with the implementation of any conveyance or delivery pursuant to
Article 5 of this Agreement.

9

--------------------------------------------------------------------------------




        Section 7.3 Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof. The words "hereof," "herein" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits attached hereto, and not to any particular provision of
this Agreement. All references herein to Articles, Sections and Exhibits shall,
unless the context requires a different construction, be deemed to be references
to the Articles and Sections of this Agreement and the Exhibits attached hereto,
and all such Exhibits attached hereto are hereby incorporated herein and made a
part hereof for all purposes. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders, and the singular shall include the plural and vice versa. The
terms "include", "includes", "including" or words of like import shall be deemed
to be followed by the words "without limitation".

        Section 7.4 Successors and Assigns. The Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.

        Section 7.5 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

        Section 7.6 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

        Section 7.7 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.

        Section 7.8 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

        Section 7.9 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.

        Section 7.10 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the parties hereto after the date of this Agreement.

        Section 7.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a "deed,"
"bill of sale" or "assignment" of the assets and interests referenced herein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.


 
 
TRANSMONTAIGNE PARTNERS L.P.
 
 
By:
 
TransMontaigne GP L.L.C., its general partner
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TRANSMONTAIGNE GP L.L.C.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TRANSMONTAIGNE OPERATING COMPANY L.P.
 
 
By:
 
TransMontaigne Operating GP L.L.C., its general partner
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TRANSMONTAIGNE OPERATING GP L.L.C.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
COASTAL TERMINALS L.L.C.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President          


11

--------------------------------------------------------------------------------




 
 
RAZORBACK L.L.C.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TPSI TERMINALS L.L.C.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TRANSMONTAIGNE INC.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TRANSMONTAIGNE PRODUCT SERVICES INC.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
TRANSMONTAIGNE SERVICES INC.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President
 
 
COASTAL FUELS MARKETING, INC.
 
 
/s/  ERIK B. CARLSON      

--------------------------------------------------------------------------------

Name: Erik B. Carlson
Title: Senior Vice President

12

--------------------------------------------------------------------------------





QuickLinks


CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
